UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 [Missing Graphic Reference] FORM 10-Q [Missing Graphic Reference] xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedApril 30, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-156594 AMAROK RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 98-0599925 (State of incorporation) (I.R.S. Employer Identification No.) 30021 Tomas Street, Suite 300 Rancho Santa Margarita, CA92688 (Address of principal executive offices) (949) 682-7889 (Registrant’s telephone number) with a copy to: Carrillo Huettel&Zouvas, LLP 3033 Fifth Ave. Suite 400 San Diego, CA92103 Telephone (619) 546-6100 Facsimile (619) 546-6060 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYes oNo (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filer o Non-Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).oYesxNo As of April 30, 2011, there were 77,804,240shares of the registrant’s $0.001 par value common stock issued and outstanding. Page - 1 AMAROK RESOURCES, INC.* TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 16 ITEM 4. CONTROLS AND PROCEDURES 17 PART II.OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 17 ITEM 1A. RISK FACTORS 17 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 17 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 18 ITEM 4. [REMOVED AND RESERVED] 18 ITEM 5. OTHER INFORMATION 18 ITEM 6. EXHIBITS 18 Special Note Regarding Forward-Looking Statements Information included in this Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (“Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (“Exchange Act”). This information may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of Amarok Resources, Inc. (the “Company”), to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that these projections included in these forward-looking statements will come to pass. Actual results of the Company could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, the Company has no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. *Please note that throughout this Quarterly Report, and unless otherwise noted, the words "we," "our," "us," the "Company," or "AMOK" refers to Amarok Resources, Inc. Page - 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Index Unaudited Consolidated Balance Sheets F-1 Unaudited Consolidated Statements of Operations F-2 Unaudited Consolidated Statements of Cash Flows F-3 Notes to the Consolidated Financial Statements F-4 Page - 3 Amarok Resources, Inc. (An Exploration Stage Company) Balance Sheets April 30, October 31, (unaudited) Assets Current assets Cash and cash equivalents $ $ Prepaid consulting - Prepaid rent Prepaid services Security deposit Long term assets Mining property - Total assets $ $ Liabilities and stockholders' equity (deficit) Current liabilities Accounts payable $ $ Accounts payable - related parties Stockholders' equity (deficit) Common stock, 175,000,000 shares authorized, $0.001 par value, 77,804,240 shares issued and outstanding at April 30, 2011 and 76,404,240 shares issued and outstanding at October 31, 2010 Additional paid-in capital (deficit) Accumulated deficit ) ) Deficit accumulated during the exploratory stage ) ) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes to the financial statements F - 1 Amarok Resources, Inc. (An Exploration Stage Company) Statements of Operations (Unaudited) February 1, 2010 through For the Three Months Ended For the Six Months Ended April 30, 2011 April 30, April 30, (Exploratory Stage) Operating expenses Exploratory costs $ Contributed services - - - Management fees Professional services Rent Other general and administrative Total operating expenses Other (expenses) and income Interest expense - - ) - ) Interest income Net loss $ ) $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted $ Weighted average number of common shares outstanding See accompanying notes to the financial statements F - 2 Amarok Resources, Inc. (An Exploration Stage Company) Statements of Cash Flows (Unaudited) From February 1, 2010 through For the Six Months Ended April 30, 2011 April 30, (Exploratory Stage) Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Contributed services and rent - Stock based compensation - Changes in operating assets and liabilities Increase in prepaid rent - ) ) Decrease in prepaid consulting Decrease in prepaid services - ) Increase in security deposit - ) ) Increase in accounts payable Decrease in accounts payable - related parties ) Net cash used in operating activities ) ) ) Cash flows from investing activities: Investments in mining property - - - Net cash provided by investing activities - - - Cash flows from financing activities: Proceeds from issuance of common stock - net of offering costs - Net cash provided by financing activities - Increase (decrease) in cash ) Cash - beginning of period - - Cash - endof period $ $ $ Supplemental disclosures of cash flow information: Interest paid $
